Exhibit 10.1

 

Clarient, Inc.

31 Columbia

Aliso Viejo, CA 92626

 

September 17, 2009

 

Kenneth J. Bloom, M.D.

31 Columbia

Aliso Viejo, CA  92656

 

Dear Dr. Bloom:

 

Clarient Inc., a Delaware corporation (“Clarient”), is pleased to enter into
this letter agreement (this “Letter Agreement”) with you (“Executive”) which
will address the terms of Executive’s employment with Clarient.  Clarient
considers it essential to its best interests to attract and foster the
continuous employment of key management personnel and the arrangements described
in this Letter Agreement are intended to address that goal.

 


1.             DUTIES.  EXECUTIVE SHALL CONTINUE TO SERVE AS THE CHIEF MEDICAL
OFFICER OF CLARIENT AND SHALL REPORT TO CLARIENT’S CHIEF EXECUTIVE OFFICER. 
EXECUTIVE SHALL BE RESPONSIBLE FOR THE TECHNICAL OVERSIGHT AND MANAGEMENT OF THE
DIAGNOSTICS SERVICES LABORATORY OPERATED BY CLARIENT AND CLARIENT DIAGNOSTICS
SERVICES, INC., A DELAWARE CORPORATION AND WHOLLY OWNED SUBSIDIARY OF CLARIENT
(“CDS”), AND SHALL HAVE SUCH OTHER DUTIES AND RESPONSIBILITIES AS ARE CONSISTENT
WITH EXECUTIVE’S POSITION AND AS MAY BE REQUESTED FROM TIME TO TIME BY THE CHIEF
EXECUTIVE OFFICER OF CLARIENT.  EXECUTIVE WILL RECEIVE COMPENSATION FROM
CLARIENT FOR EXECUTIVE’S EMPLOYMENT HEREUNDER AS SET FORTH IN SECTION 3 BELOW. 
NOTWITHSTANDING ANY OF THE FOREGOING, EXECUTIVE SHALL NOT BE REQUIRED TO
PROVIDE, NOR SHALL HE PROVIDE, ANY PROFESSIONAL PATHOLOGY OR OTHER MEDICAL
SERVICES TO CLARIENT OR CDS IN HIS CAPACITY AS CHIEF MEDICAL OFFICER OF
CLARIENT, NOR SHALL CLARIENT BILL ANY THIRD PARTIES (INCLUDING MEDICARE AND
PRIVATE HEALTH INSURERS), CLIENTS OR PATIENTS FOR ANY SERVICES PROVIDED BY
EXECUTIVE IN HIS CAPACITY AS CHIEF MEDICAL OFFICER TO CLARIENT OR CDS HEREUNDER,
AND UNDER NO CIRCUMSTANCES SHALL CLARIENT COMPENSATE EXECUTIVE FOR ANY
PROFESSIONAL PATHOLOGY OR OTHER MEDICAL SERVICES PERFORMED BY EXECUTIVE IN HIS
CAPACITY AS PRESIDENT OF CLARIENT PATHOLOGY SERVICES, INC., A CALIFORNIA
PROFESSIONAL CORPORATION (“CPS”).  THIS LETTER AGREEMENT AMENDS, RESTATES AND
SUPERSEDES IN ITS ENTIRETY THE EMPLOYMENT LETTER AGREEMENT, DATED AS OF
DECEMBER 15, 2008, BY AND AMONG CLARIENT, CPS AND EXECUTIVE.


 


2.             TERM.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH CLARIENT IS EMPLOYMENT “AT WILL.” 
EXECUTIVE’S EMPLOYMENT WITH CLARIENT MAY BE TERMINATED BY CLARIENT, ON THE ONE
HAND, OR BY EXECUTIVE, ON THE OTHER HAND, AT ANY TIME (SUBJECT TO THE NOTICE
PROVISION BELOW), IN EACH CASE WITHOUT ANY LIABILITY OR OBLIGATION, EXCEPT AS
SET FORTH IN THIS LETTER AGREEMENT.  IF EXECUTIVE TERMINATES HIS EMPLOYMENT, HE
SHALL GIVE CLARIENT WRITTEN NOTICE OF SUCH TERMINATION NOT LESS THAN THIRTY (30)
DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION.  IN LIGHT OF THE SEVERANCE
BENEFITS PROVIDED FOR IN SECTION 6, CLARIENT WILL HAVE NO OBLIGATION TO GIVE
EXECUTIVE PRIOR NOTICE OF ANY SUCH TERMINATION BY CLARIENT (WHETHER OR NOT SUCH
TERMINATION IS WITHOUT CAUSE).


 


3.             COMPENSATION.


 


(A)           BASE SALARY.  DURING THE TERM OF EXECUTIVE’S EMPLOYMENT, EXECUTIVE
WILL RECEIVE A BASE SALARY OF $135,000 PER ANNUM (EFFECTIVE SEPTEMBER 19, 2009),
PAYABLE BY CLARIENT IN

 

--------------------------------------------------------------------------------



 


BI-WEEKLY INCREMENTS IN ACCORDANCE WITH CLARIENT’S CURRENT PAYROLL POLICIES AND
PROCEDURES, SUBJECT TO ANNUAL SALARY AND PERFORMANCE REVIEW AND POTENTIAL SALARY
INCREASES (BUT NOT REDUCTIONS) AT THE SOLE DISCRETION OF CLARIENT’S BOARD OF
DIRECTORS OR COMPENSATION COMMITTEE.


 


(B)           BONUS.  EXECUTIVE WILL BE ELIGIBLE FOR A PERFORMANCE-BASED BONUS
AS A PARTICIPANT IN THE CLARIENT MANAGEMENT INCENTIVE PLAN (THE “MIP”) (TARGET
INCENTIVES AS DETERMINED BY THE COMPENSATION COMMITTEE OF CLARIENT’S BOARD OF
DIRECTORS) WITH AN ANNUAL TARGET PAYMENT OF 50% OF BASE SALARY, PRO-RATED FOR
THE NUMBER OF MONTHS OF SERVICE IN ANY GIVEN YEAR.  POTENTIAL EXISTS TO RECEIVE
AS MUCH AS TWICE THIS FIGURE BASED ON ACHIEVEMENT OF CORPORATE AND PERSONAL
OBJECTIVES.  ANY BONUS THAT BECOMES PAYABLE UNDER THIS SUBSECTION (B) SHALL BE
PAID IN ACCORDANCE WITH CLARIENT’S STANDARD PRACTICES UNDER THE MIP, BUT IN NO
EVENT AFTER THE LATER OF (I) THE 15TH DAY OF THE THIRD MONTH FOLLOWING
EXECUTIVE’S FIRST TAXABLE YEAR IN WHICH SUCH BONUS IS NO LONGER SUBJECT TO A
SUBSTANTIAL RISK OF FORFEITURE, AND (II) THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE FIRST TAXABLE YEAR OF CLARIENT IN WHICH SUCH BONUS IS NO LONGER
SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE, AS DETERMINED IN ACCORDANCE WITH
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND
ANY TREASURY REGULATIONS AND OTHER GUIDANCE ISSUED THEREUNDER.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, FOR PURPOSES OF CALCULATING ANY BONUS THAT MAY
BECOME PAYABLE TO EXECUTIVE UNDER THE MIP IN RESPECT OF ANY CALENDAR YEAR DURING
WHICH CPS DOES NOT MAINTAIN A COMPARABLE MANAGEMENT INCENTIVE PLAN, EXECUTIVE’S
BASE SALARY SHALL EQUAL THE AGGREGATE ANNUAL BASE SALARY.  FOR CALENDAR YEAR
2009, THE AGGREGATE ANNUAL BASE SALARY SHALL BE $450,000.  FOR PURPOSES OF THIS
LETTER AGREEMENT, “AGGREGATE ANNUAL BASE SALARY” MEANS THE AGGREGATE AMOUNT OF
THE BASE SALARIES EARNED BY EXECUTIVE FROM EACH OF CLARIENT AND CPS IN A GIVEN
CALENDAR YEAR.


 


4.             CHANGE OF CONTROL/EQUITY GRANTS.  IF EXECUTIVE IS EMPLOYED BY
CLARIENT IMMEDIATELY PRIOR TO THE OCCURRENCE OF A CHANGE OF CONTROL (AS DEFINED
BELOW), THEN, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE STOCK
OPTION AGREEMENTS BY AND BETWEEN CLARIENT AND EXECUTIVE IDENTIFIED ON SCHEDULE 1
HERETO (THE “OPTION AGREEMENTS”), ALL SHARES SUBJECT TO THE STOCK OPTIONS
GRANTED UNDER THE OPTION AGREEMENTS SHALL VEST AND BECOME EXERCISABLE
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH CHANGE OF CONTROL. 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO THE STOCK OPTION GRANTED TO
EXECUTIVE BY CLARIENT ON APRIL 3, 2006, THE PARTIES AGREE THAT 48,000 SHARES
WHICH WERE COVERED BY SUCH STOCK OPTION AND WHICH WERE SUBJECT TO PERFORMANCE
VESTING CONDITIONS, WHICH CONDITIONS WERE NOT ATTAINED, DID NOT VEST, AND FOR
THE AVOIDANCE OF DOUBT, SUCH STOCK OPTION SHALL NOT BE EXERCISABLE WITH RESPECT
TO SUCH 48,000 SHARES AND IS HEREBY CANCELLED WITH RESPECT THERETO; HOWEVER,
THIS SENTENCE SHALL HAVE NO EFFECT ON THE 32,000 SHARES WHICH WERE COVERED BY
SUCH STOCK OPTION, BUT WHICH WERE NOT SUBJECT TO PERFORMANCE VESTING
CONDITIONS.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, ALL TERMS AND CONDITIONS OF
THE OPTION AGREEMENTS SHALL REMAIN IN FULL FORCE AND EFFECT.  ADDITIONAL EQUITY
GRANTS MAY BE AWARDED AT THE DISCRETION OF CLARIENT’S BOARD OF DIRECTORS OR
COMPENSATION COMMITTEE AND, IF MADE, WILL BE MADE IN A MANNER COMMENSURATE WITH
EQUITY GRANTS MADE TO OTHER SENIOR EXECUTIVES OF CLARIENT, THE TERMS AND
CONDITIONS OF WHICH SHALL BE AS DETERMINED UNDER CLARIENT’S 2007 INCENTIVE AWARD
PLAN AND BY CLARIENT’S BOARD OF DIRECTORS OR COMPENSATION COMMITTEE.


 


5.             FRINGE BENEFITS.


 


(A)           EXECUTIVE WILL BE PAID A CAR ALLOWANCE AT THE RATE OF $600 PER
MONTH, PAID ON A MONTHLY BASIS.  WITHOUT LIMITING CLARIENT’S OBLIGATION PURSUANT
TO THE PRECEDING SENTENCE, IN NO EVENT SHALL THE MONTHLY ALLOWANCE BE MADE LATER
THAN DECEMBER 31 OF THE YEAR FOLLOWING THE YEAR IN WHICH THE EXPENSE WAS
INCURRED.  THE ALLOWANCE PAID TO EXECUTIVE IN ONE YEAR SHALL NOT AFFECT THE
ALLOWANCE PAID TO EXECUTIVE IN ANY SUBSEQUENT YEAR AND SHALL NOT BE SUBJECT TO
LIQUIDATION IN FAVOR OF ANY OTHER BENEFIT.

 

2

--------------------------------------------------------------------------------



 


(B)           EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE, SUBJECT TO PLAN
ELIGIBILITY REQUIREMENTS, IN CLARIENT’S GROUP LIFE AND ACCIDENTAL DEATH AND
DISMEMBERMENT INSURANCE IN AN AMOUNT EQUAL TO ONE TIMES EXECUTIVE’S AGGREGATE
ANNUAL BASE SALARY NOT TO EXCEED $600,000 (ASSUMING THAT EXECUTIVE MEETS NORMAL
INSURABILITY REQUIREMENTS).  IF INSURABILITY REQUIREMENTS CANNOT BE MET, THE
MAXIMUM AMOUNT OF GROUP LIFE INSURANCE BENEFIT IS $225,000.  EXECUTIVE WILL BE
OFFERED THE OPPORTUNITY TO PURCHASE VOLUNTARY LIFE INSURANCE FOR HIMSELF AND HIS
SPOUSE AND CHILDREN, IF APPLICABLE, AND OTHERWISE BE ELIGIBLE TO PARTICIPATE IN
ALL OTHER BENEFITS PROGRAMS OFFERED GENERALLY BY CLARIENT TO ITS OTHER SENIOR
EXECUTIVES, INCLUDING MEDICAL, DENTAL AND VISION INSURANCE, SHORT AND LONG TERM
DISABILITY INSURANCE, 401(K) PLAN, FLEXIBLE SPENDING ACCOUNT (SECTION 125) PLAN
AND EMPLOYEE ASSISTANCE PROGRAM, SUBJECT TO SUCH PLANS’ ELIGIBILITY
REQUIREMENTS.


 


(C)           EXECUTIVE WILL ALSO BE ENTITLED TO TWENTY-TWO (22) DAYS OF
VACATION PER ANNUM WHICH WILL ACCRUE AT THE RATE OF 6.77 HOURS PER PAY PERIOD. 
EXECUTIVE MAY NOT ACCRUE MORE THAN FORTY (40) HOURS ABOVE HIS ELIGIBLE VACATION
ALLOWANCE PER YEAR.  ALL VACATION ACCRUED WILL CARRY OVER YEAR TO YEAR; HOWEVER,
THE POINT AT WHICH THE TOTAL NUMBER OF VACATION HOURS ACCRUED EXCEEDS THE
MAXIMUM ALLOWABLE, NO ADDITIONAL ACCRUALS WILL BE EARNED UNTIL THE AMOUNT IS
REDUCED BELOW THE MAXIMUM.


 


(D)           EXECUTIVE SHALL BE COVERED BY CLARIENT’S DIRECTORS AND OFFICERS
LIABILITY INSURANCE POLICIES AND INDEMNIFICATION POLICIES ON THE SAME TERMS AND
CONDITIONS AS APPLY TO CLARIENT’S OTHER SENIOR EXECUTIVES.  THIS PROVISION SHALL
SURVIVE TERMINATION OF THIS AGREEMENT AND SHALL NOT BE COVERED BY THE RELEASE
CONTEMPLATED BY SECTION 6(D).


 


6.             SEVERANCE PAYMENTS.  SUBJECT TO THE PROVISIONS OF SUBSECTION
(D) AND SECTION 11 BELOW AND THE OTHER TERMS AND CONDITIONS OF THIS LETTER
AGREEMENT, IN THE EVENT EXECUTIVE HAS INCURRED A SEPARATION FROM SERVICE (WITHIN
THE MEANING OF SECTION 409A(A)(2)(A)(I) OF THE CODE, AND TREASURY REGULATION
SECTION 1.409A-1(H)) (“SEPARATION FROM SERVICE”) FROM CLARIENT BY REASON OF A
TERMINATION OF EXECUTIVE’S EMPLOYMENT:  (A) BY CLARIENT WITHOUT “CAUSE,” (B) BY
EXECUTIVE FOR “GOOD REASON” WITHIN TWELVE MONTHS AFTER A CHANGE OF CONTROL, OR
(C) BY EXECUTIVE AS A RESULT OF EXECUTIVE’S DEATH OR DISABILITY (ANY OF THE
FOREGOING BEING A “SEVERANCE TERMINATION”), CLARIENT WILL PROVIDE EXECUTIVE THE
BENEFITS DESCRIBED IN THIS SECTION 6, WHICH SHALL BE THE ONLY SEVERANCE BENEFITS
OR OTHER PAYMENTS WITH RESPECT TO EXECUTIVE’S EMPLOYMENT WITH CLARIENT TO WHICH
EXECUTIVE SHALL BE ENTITLED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THESE BENEFITS ARE IN LIEU OF ALL SALARY, BONUSES AND VACATION ACCRUALS (EXCEPT
FOR SALARY, BONUSES AND VACATION ACCRUALS FOR PERIODS ENDING ON THE DATE OF
TERMINATION AS PROVIDED IN SECTION 8 BELOW) AND OTHER RIGHTS EXECUTIVE MAY HAVE
AGAINST CLARIENT OR ANY OF ITS AFFILIATES.


 


(A)           IF A SEVERANCE TERMINATION OCCURS, EXECUTIVE WILL RECEIVE PAYMENT
OF AN AMOUNT EQUAL TO TWELVE (12) MONTHS OF HIS AGGREGATE ANNUAL BASE SALARY IN
EFFECT AT THE TIME OF THE SEVERANCE TERMINATION.


 


(B)           UPON A SEVERANCE TERMINATION, EXECUTIVE WILL BE ABLE TO EXERCISE
ANY OPTIONS WHICH HAVE BECOME VESTED AND EXERCISABLE ON OR BEFORE THE
TERMINATION DATE AND UNTIL THE EARLIER OF (I) THE FIRST ANNIVERSARY OF THE DATE
OF TERMINATION OR (II) THE EXPIRATION OF THE ORIGINAL TERM OF THE OPTION. 
EXCEPT AS EXPRESSLY PROVIDED HEREIN, ALL TERMS AND CONDITIONS OF SUCH OPTION
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.

 

3

--------------------------------------------------------------------------------


 


(C)           UPON A SEVERANCE TERMINATION, EXECUTIVE WILL RECEIVE CONTINUED
COVERAGE UNDER CLARIENT’S MEDICAL AND HEALTH PLANS IN ACCORDANCE WITH COBRA
RULES AND REGULATIONS FOLLOWING THE TERMINATION DATE (INCLUDING ANY PERIOD AS
MAY BE REQUIRED BY LAW), PROVIDED THAT COVERAGE WILL END IF EXECUTIVE OBTAINS
COMPARABLE COVERAGE FROM A SUBSEQUENT EMPLOYER OR OTHERWISE CEASES TO BE
ELIGIBLE FOR COBRA BENEFITS.  IF EXECUTIVE CHOOSES SUCH CONTINUATION HEALTH
INSURANCE COVERAGE, EXECUTIVE WILL ONLY PAY THE AMOUNT PAID BY EXECUTIVE DURING
HIS EMPLOYMENT AND CLARIENT WILL SUBSIDIZE THE REMAINING COSTS WHICH ARE
NORMALLY THE RESPONSIBILITY OF THE FORMER EMPLOYEE FOR TWELVE (12) MONTHS OR
UNTIL EXECUTIVE OBTAINS INSURANCE THROUGH ANOTHER EMPLOYER, WHICHEVER OCCURS
SOONER.  THEREAFTER, EXECUTIVE SHALL BE SOLELY RESPONSIBLE FOR PAYING THE
PREMIUMS FOR COBRA CONTINUATION COVERAGE.  IF EXECUTIVE CEASES TO BE ELIGIBLE
FOR COBRA BECAUSE CLARIENT DOES NOT PAY THE PREMIUMS FOR ITS EXISTING OR GROUP
INSURANCE POLICY OR CLARIENT CEASES TO HAVE A GROUP HEALTHCARE PLAN, CLARIENT
WILL PAY EXECUTIVE, FOR ANY PORTION OF THE PERIOD REFERRED TO ABOVE DURING WHICH
EXECUTIVE’S COBRA ELIGIBILITY CEASES FOR SUCH REASONS, THE AMOUNT OF THE PREMIUM
IT WOULD HAVE HAD TO PAY FOR EXECUTIVE’S COVERAGE UNDER THE THEN EXISTING, OR IF
NONE, THE MOST RECENTLY EXISTING, HEALTHCARE INSURANCE POLICY.  EXECUTIVE SHOULD
CONSULT WITH CLARIENT’S MANAGER OF HUMAN RESOURCES CONCERNING THE PROCESS FOR
ASSUMING OWNERSHIP OF AND CONTINUED PREMIUM PAYMENTS FOR ANY LIFE INSURANCE
POLICY.  EXECUTIVE WILL BE REIMBURSED IN ACCORDANCE WITH CLARIENT’S POLICIES
PROMPTLY FOR ALL OF EXECUTIVE’S REASONABLE AND NECESSARY BUSINESS EXPENSES
INCURRED ON BEHALF OF CLARIENT PRIOR TO EXECUTIVE’S TERMINATION DATE.  WITHOUT
LIMITING CLARIENT’S OBLIGATION UNDER THE PRECEDING SENTENCE, THE REIMBURSEMENT
OF ANY EXPENSE UNDER THIS SUBSECTION (C) SHALL BE MADE NO LATER THAN DECEMBER 31
OF THE YEAR FOLLOWING THE YEAR IN WHICH THE EXPENSE WAS INCURRED.


 


(D)           ALL COMPENSATION AND BENEFITS DESCRIBED ABOVE IN (A) THROUGH
(C) OF THIS SECTION 6 WILL BE CONTINGENT UPON (I) EXECUTIVE’S EXECUTION OF A
RELEASE OF ALL CLAIMS AGAINST CLARIENT AND ITS AFFILIATES AND EXPIRATION OF THE
SEVEN-DAY REVOCATION PERIOD REFERRED TO IN THE RELEASE, AND (II) EXECUTIVE’S NOT
ENGAGING IN ANY SOLICITATION (AS DEFINED IN SECTION 7 OF THIS LETTER AGREEMENT)
DURING THE PERIOD OF HIS EMPLOYMENT BY CLARIENT OR THE ONE-YEAR PERIOD FOLLOWING
EXECUTIVE’S TERMINATION DATE.


 


(E)           SUBJECT TO SECTION 11 BELOW, CLARIENT WILL PAY EXECUTIVE THE
AMOUNT DESCRIBED IN (A) ABOVE IN EQUAL BI-WEEKLY INSTALLMENTS FOR A PERIOD OF
TWELVE (12) MONTHS WITH THE FIRST PAYMENT BEING PAYABLE ON THE DATE WHEN THE
SEVEN-DAY REVOCATION PERIOD REFERRED TO BELOW WITH RESPECT TO THE RELEASE
EXPIRES.  CLARIENT WILL PREPARE THE FINAL RELEASE AND DELIVER IT TO EXECUTIVE
WITHIN FIVE BUSINESS DAYS OF EXECUTIVE’S TERMINATION OF EMPLOYMENT.  EXECUTIVE
WILL HAVE TWENTY-ONE (21) DAYS IN WHICH TO CONSIDER THE RELEASE ALTHOUGH
EXECUTIVE MAY EXECUTE IT SOONER.  PLEASE NOTE THAT THE RELEASE HAS A REVOCATION
PERIOD OF SEVEN DAYS.


 


(F)            IN THIS LETTER AGREEMENT, THE TERM “CAUSE” MEANS (I) EXECUTIVE’S
FAILURE TO ADHERE TO ANY LAWFUL WRITTEN POLICY OF CLARIENT (UNLESS EXECUTIVE’S
FAILURE TO ADHERE IS AT THE REQUEST OF THE BOARD OF DIRECTORS OF CLARIENT) IF
EXECUTIVE HAS BEEN GIVEN A REASONABLE OPPORTUNITY TO COMPLY WITH SUCH POLICY AND
CURE EXECUTIVE’S FAILURE TO COMPLY (WHICH REASONABLE OPPORTUNITY TO CURE MUST BE
GRANTED FOR A PERIOD OF AT LEAST TEN (10) DAYS AND UP TO THIRTY (30) DAYS, IF
REASONABLE), (II) EXECUTIVE’S APPROPRIATION (OR ATTEMPTED APPROPRIATION) OF A
BUSINESS OPPORTUNITY OF CLARIENT, INCLUDING ATTEMPTING TO SECURE OR SECURING ANY
PERSONAL PROFIT IN CONNECTION WITH ANY TRANSACTION ENTERED INTO ON BEHALF OF
CLARIENT, (III) EXECUTIVE’S MISAPPROPRIATION (OR ATTEMPTED MISAPPROPRIATION)

 

4

--------------------------------------------------------------------------------



 


OF ANY OF CLARIENT’S FUNDS OR PROPERTY (INCLUDING, WITHOUT LIMITATION, TRADE
SECRETS AND OTHER INTELLECTUAL PROPERTY), OR (IV) EXECUTIVE’S CONVICTION OF, OR
EXECUTIVE’S ENTERING OF A GUILTY PLEA OR PLEA OF NO CONTEST WITH RESPECT TO, A
FELONY OR THE EQUIVALENT THEREOF.  IN THIS LETTER AGREEMENT, THE TERM “GOOD
REASON” MEANS (I) EXECUTIVE’S ASSIGNMENT (WITHOUT EXECUTIVE’S CONSENT) TO A
POSITION, A TITLE, RESPONSIBILITIES OR DUTIES OF A MATERIALLY LESSER STATUS OR
DEGREE OF RESPONSIBILITY THAN THE POSITION, RESPONSIBILITIES OR DUTIES OF CHIEF
MEDICAL OFFICER OF CLARIENT, OR (II) THE RELOCATION OF CLARIENT’S OFFICES AT
WHICH EXECUTIVE IS PRINCIPALLY EMPLOYED TO A LOCATION WHICH IS MORE THAN THIRTY
(30) MILES FROM THE LOCATION OF THE CLARIENT’S PRINCIPAL OFFICES ON THE DATE OF
THIS LETTER AGREEMENT; PROVIDED, HOWEVER, THAT EXECUTIVE MUST HAVE GIVEN THE
WRITTEN NOTICE TO CLARIENT THAT EXECUTIVE BELIEVES HE HAS THE RIGHT TO TERMINATE
EMPLOYMENT FOR GOOD REASON, WITHIN NINETY (90) DAYS OF THE INITIAL OCCURRENCE OF
SUCH EVENT, AND CLARIENT FAILS TO ELIMINATE THE GOOD REASON WITHIN FIFTEEN (15)
DAYS AFTER RECEIPT OF THE NOTICE.  FURTHER, EXECUTIVE’S TERMINATION OF
EMPLOYMENT MUST OCCUR WITHIN TWO (2) YEARS FROM THE INITIAL OCCURRENCE OF AN
EVENT THAT CONSTITUTES GOOD REASON.


 


(G)           IN THIS LETTER AGREEMENT, THE TERM “CHANGE OF CONTROL” MEANS
(I) THE ISSUANCE, SALE, TRANSFER OR ACQUISITION OF SHARES OF CAPITAL STOCK OF
CLARIENT IN A SINGLE TRANSACTION OR A GROUP OF RELATED TRANSACTIONS, AS A RESULT
OF WHICH ANY ENTITY, PERSON OR GROUP (OTHER THAN SAFEGUARD SCIENTIFICS, INC.,
OAK INVESTMENT PARTNERS AND/OR THEIR RESPECTIVE AFFILIATES) ACQUIRES THE
BENEFICIAL OWNERSHIP OF NEWLY ISSUED, OUTSTANDING OR TREASURY SHARES OF THE
CAPITAL STOCK OF CLARIENT HAVING 50% OR MORE OF THE COMBINED VOTING POWER OF
CLARIENT’S THEN OUTSTANDING SECURITIES ENTITLED TO VOTE FOR AT LEAST A MAJORITY
OF THE AUTHORIZED NUMBER OF DIRECTORS OF CLARIENT, OR (II) ANY MERGER,
CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL THE ASSETS OR OTHER COMPARABLE
TRANSACTION AS A RESULT OF WHICH ALL OR SUBSTANTIALLY ALL OF THE ASSETS AND
BUSINESS OF CLARIENT ARE ACQUIRED DIRECTLY OR INDIRECTLY BY ANOTHER ENTITY
(OTHER THAN SAFEGUARD SCIENTIFICS, INC., OAK INVESTMENT PARTNERS AND/OR THEIR
RESPECTIVE AFFILIATES).  AN “AFFILIATE” OF AN ENTITY IS AN ENTITY CONTROLLING,
CONTROLLED BY, OR UNDER COMMON CONTROL WITH THE ENTITY SPECIFIED, DIRECTLY OR
INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES.  “GROUP” SHALL HAVE THE SAME
MEANING AS IN SECTION 13(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED,
AND “BENEFICIAL OWNERSHIP” SHALL HAVE THE MEANING SET FORTH IN RULE 13D-3 OF THE
SECURITIES AND EXCHANGE COMMISSION ADOPTED UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.


 


(H)           EXECUTIVE WILL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY
PAYMENT PROVIDED FOR IN THIS LETTER AGREEMENT BY SEEKING OTHER EMPLOYMENT OR
OTHERWISE AND EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE SEVERANCE PAYMENTS
PROVIDED IN THIS SECTION 6 WITHOUT REGARD TO WHETHER EXECUTIVE OBTAINS OTHER
EMPLOYMENT OR ENTERS INTO OTHER SERVICE RELATIONSHIPS; PROVIDED, THAT EXECUTIVE
DOES NOT VIOLATE ANY OF HIS OBLIGATIONS UNDER THIS SECTION 6.


 


(I)            EXECUTIVE ACKNOWLEDGES THAT THE ARRANGEMENTS DESCRIBED IN THIS
LETTER AGREEMENT WILL BE THE ONLY OBLIGATIONS OF CLARIENT OR ITS AFFILIATES IN
CONNECTION WITH ANY DETERMINATION BY CLARIENT TO TERMINATE EXECUTIVE’S
EMPLOYMENT WITH CLARIENT.  THIS LETTER AGREEMENT DOES NOT TERMINATE, ALTER OR
AFFECT EXECUTIVE’S RIGHTS UNDER ANY PLAN OR PROGRAM OF CLARIENT IN WHICH
EXECUTIVE MAY PARTICIPATE, EXCEPT AS EXPLICITLY SET FORTH HEREIN.  EXECUTIVE’S
PARTICIPATION IN SUCH PLANS OR PROGRAMS WILL BE GOVERNED BY THE TERMS OF SUCH
PLANS AND PROGRAMS.


 


7.             DEFINITION OF SOLICITATION.


 


(A)           FOR PURPOSES OF SECTION 6(D) OF THIS LETTER AGREEMENT,
“SOLICITATION” SHALL MEAN (I) SOLICITING, ENTICING, OR INDUCING ANY CUSTOMER (AS
DEFINED BELOW) TO BECOME A CLIENT, CUSTOMER, OEM, DISTRIBUTOR OR RESELLER OF THE
LABORATORY SERVICES BUSINESS OF ANY OTHER PERSON, FIRM OR

 

5

--------------------------------------------------------------------------------



 


CORPORATION WITH RESPECT TO PRODUCTS OR SERVICES WHICH ARE COMPETITIVE WITH
PRODUCTS OR SERVICES THEN SOLD OR UNDER DEVELOPMENT BY CLARIENT’S LABORATORY
SERVICES BUSINESS OR TO CEASE DOING BUSINESS WITH CLARIENT OR AUTHORIZING OR
KNOWINGLY APPROVING THE TAKING OF SUCH ACTIONS BY ANY OTHER PERSON OR
(II) SOLICITING, ENTICING, OR INDUCING DIRECTLY OR INDIRECTLY, OR HIRING ANY
PERSON WHO PRESENTLY IS OR AT ANY TIME DURING THE TERM HEREOF SHALL BE AN
EMPLOYEE OF CLARIENT TO BECOME EMPLOYED BY ANY OTHER PERSON, FIRM OR CORPORATION
OR TO LEAVE HIS OR HER EMPLOYMENT WITH CLARIENT OR AUTHORIZING OR APPROVING ANY
SUCH ACTION BY ANY OTHER PERSON OR ENTITY.  PROVIDING A REFERENCE FOR AN
EMPLOYEE OF CLARIENT WILL NOT, HOWEVER, CONSTITUTE SOLICITATION IF THE EMPLOYEE
HAS DECIDED TO LEAVE THE EMPLOY OF CLARIENT, IS SEEKING OTHER EMPLOYMENT, AND
REQUESTS THE REFERENCE.


 


(B)           FOR PURPOSES OF THIS SECTION 7, “CUSTOMER” MEANS ANY PERSON OR
ENTITY WHICH AT THE TIME OF DETERMINATION, IF MADE PRIOR TO TERMINATION OF
EMPLOYMENT, OR, AFTER TERMINATION OF EMPLOYMENT, AT THE TIME OF SUCH
TERMINATION, SHALL BE, OR SHALL HAVE BEEN WITHIN ONE YEAR PRIOR TO SUCH TIME, A
CLIENT, CUSTOMER, OEM, DISTRIBUTOR OR RESELLER OF CLARIENT.


 


(C)           EXECUTIVE ACKNOWLEDGES (I) THAT HIS EXPERIENCE AND CAPABILITIES
ARE SUCH THAT THE CONDITIONS IN SECTION 6(D) TO HIS RECEIVING THE SEVERANCE
BENEFITS REFERRED TO IN SECTION 6 WILL NOT PREVENT HIM FROM OBTAINING EMPLOYMENT
OR OTHERWISE EARNING A LIVING AT THE SAME GENERAL ECONOMIC BENEFIT AS REASONABLY
REQUIRED BY HIM WITHOUT LOSING THE SEVERANCE BENEFITS AND (II) THAT HE HAS,
PRIOR TO THE EXECUTION OF THIS LETTER AGREEMENT, REVIEWED THIS LETTER AGREEMENT
WITH HIS LEGAL COUNSEL.  EXECUTIVE ACKNOWLEDGES THAT THE PROVISIONS CONTAINED IN
THIS SECTION 7 AND IN SECTION 6(D) ARE REASONABLE AND NECESSARY TO PROTECT THE
LEGITIMATE BUSINESS INTERESTS OF CLARIENT, AND THAT CLARIENT WOULD NOT HAVE
ENTERED INTO THIS LETTER AGREEMENT IN THE ABSENCE OF SUCH PROVISIONS.


 


8.             OTHER PAYMENTS IN THE EVENT OF TERMINATION OF EMPLOYMENT.  IN THE
EVENT OF TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY REASON, EXECUTIVE WILL BE
ENTITLED TO RECEIVE, UPON SUCH TERMINATION, PAYMENT OF ALL ACCRUED, UNPAID
SALARY TO THE DATE OF TERMINATION.  IN ADDITION, IN THE EVENT OF TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON OTHER THAN BY CLARIENT FOR “CAUSE,”
EXECUTIVE WILL BE ENTITLED TO RECEIVE, UPON SUCH TERMINATION, A “PRO RATA
PORTION” OF HIS “BONUS FOR THE YEAR OF TERMINATION” (AS THOSE TERMS ARE DEFINED
BELOW) PAYABLE NO LATER THAN MARCH 15TH OF THE YEAR FOLLOWING THAT IN WHICH SUCH
TERMINATION OCCURS.  “PRO RATA PORTION” MEANS THE NUMBER OF DAYS IN THE CALENDAR
YEAR IN WHICH TERMINATION OCCURS UP TO AND INCLUDING THE DATE OF TERMINATION
DIVIDED BY THE TOTAL NUMBER OF DAYS IN THAT FULL CALENDAR YEAR.  THE “BONUS FOR
THE YEAR OF TERMINATION” MEANS THE AMOUNT EXECUTIVE WOULD HAVE BEEN LIKELY TO
EARN IF HE HAD BEEN EMPLOYED FOR THE FULL YEAR, AS DETERMINED IN GOOD FAITH BY
CLARIENT’S BOARD OF DIRECTORS OR COMPENSATION COMMITTEE.


 


9.             WITHHOLDING; NATURE OF OBLIGATIONS.  CLARIENT WILL WITHHOLD
APPLICABLE TAXES AND OTHER LEGALLY REQUIRED DEDUCTIONS FROM ALL PAYMENTS TO BE
MADE HEREUNDER.  CLARIENT’S OBLIGATIONS TO MAKE PAYMENTS UNDER THIS LETTER
AGREEMENT ARE UNFUNDED AND UNSECURED AND WILL BE PAID OUT OF THE GENERAL ASSETS
OF CLARIENT.


 


10.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF EXECUTIVE.  EXECUTIVE
REPRESENTS AND WARRANTS TO CLARIENT THAT:  (A) HE HAS FULL POWER AND AUTHORITY
TO ENTER INTO THIS LETTER AGREEMENT AND TO PERFORM HIS DUTIES HEREUNDER; (B) THE
EXECUTION AND DELIVERY OF THIS LETTER AGREEMENT AND THE PERFORMANCE OF HIS
DUTIES HEREUNDER SHALL NOT RESULT IN AN ACTUAL (AS OPPOSED TO MERELY ASSERTED)
BREACH OF, OR CONSTITUTE AN ACTUAL (AS OPPOSED TO MERELY ASSERTED) DEFAULT
UNDER, ANY AGREEMENT OR OBLIGATION TO WHICH HE MAY BE BOUND OR SUBJECT,
INCLUDING, WITHOUT LIMITATION, ANY OBLIGATIONS OF CONFIDENTIALITY,
NONCOMPETITION, NONSOLICITATION OR USE OF INFORMATION; (C) THIS LETTER AGREEMENT

 

6

--------------------------------------------------------------------------------



 


REPRESENTS A VALID, LEGALLY BINDING OBLIGATION ON HIM AND IS ENFORCEABLE AGAINST
HIM IN ACCORDANCE WITH ITS TERMS EXCEPT AS THE ENFORCEABILITY OF THIS LETTER
AGREEMENT MAY BE SUBJECT TO OR LIMITED BY GENERAL PRINCIPLES OF EQUITY AND BY
BANKRUPTCY OR OTHER SIMILAR LAWS RELATING TO OR AFFECTING THE RIGHTS OF
CREDITORS; (D) TO EXECUTIVE’S KNOWLEDGE, THE SERVICES CONTEMPLATED BY THIS
LETTER AGREEMENT DO NOT (I) INFRINGE ANY THIRD PARTY’S COPYRIGHT, PATENT,
TRADEMARK, TRADE SECRET OR OTHER PROPRIETARY RIGHT, OR (II) VIOLATE ANY LAW,
STATUTE, ORDINANCE OR REGULATION; AND (E) EXCEPT WITH RESPECT TO EXECUTIVE’S
CONCURRENT EMPLOYMENT BY CPS, EXECUTIVE HAS RESIGNED FROM ALL POSITIONS AS AN
EMPLOYEE, OFFICER, DIRECTOR OR EXECUTIVE OF PRIOR EMPLOYERS.  EXECUTIVE
COVENANTS TO CLARIENT THAT DURING HIS EMPLOYMENT WITH CLARIENT (A) HE SHALL NOT
(I) INTENTIONALLY USE, IN CONNECTION WITH HIS EMPLOYMENT WITH CLARIENT, ANY
CONFIDENTIAL OR PROPRIETARY INFORMATION OR MATERIALS BELONGING TO ANY THIRD
PERSON OR ENTITY, OR (II) KNOWINGLY VIOLATE ANY LAW, STATUTE, ORDINANCE OR
REGULATION AND (B) HE SHALL NOT BREACH (I) ANY AGREEMENT WITH ANY THIRD PARTY TO
KEEP IN CONFIDENCE ANY CONFIDENTIAL OR PROPRIETARY INFORMATION, KNOWLEDGE OR
DATA ACQUIRED PRIOR TO HIS EXECUTION OF THIS LETTER AGREEMENT OR (II) ANY
OBLIGATIONS OF CONFIDENTIALITY, NONCOMPETITION, NONSOLICITATION OR USE OF
INFORMATION.


 


11.           SECTION 409A.


 


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS LETTER AGREEMENT,
IF AT THE TIME OF EXECUTIVE’S SEPARATION FROM SERVICE WITH CLARIENT, EXECUTIVE
IS A “SPECIFIED EMPLOYEE” AS DEFINED IN SECTION 409A OF THE CODE, AS DETERMINED
BY CLARIENT IN ACCORDANCE WITH SECTION 409A OF THE CODE, AND THE DEFERRAL OF THE
COMMENCEMENT OF ANY PAYMENTS OR BENEFITS OTHERWISE PAYABLE HEREUNDER AS A RESULT
OF SUCH SEPARATION FROM SERVICE IS NECESSARY IN ORDER TO PREVENT ANY ACCELERATED
OR ADDITIONAL TAX UNDER SECTION 409A OF THE CODE, THEN CLARIENT WILL DEFER THE
COMMENCEMENT OF THE PAYMENT OF ANY SUCH PAYMENTS OR BENEFITS HEREUNDER (WITHOUT
ANY REDUCTION IN THE PAYMENTS OR BENEFITS ULTIMATELY PAID OR PROVIDED TO
EXECUTIVE) UNTIL THE DATE THAT IS AT LEAST SIX (6) MONTHS FOLLOWING EXECUTIVE’S
SEPARATION FROM SERVICE WITH CLARIENT (OR THE EARLIEST DATE PERMITTED UNDER
SECTION 409A OF THE CODE), WHEREUPON CLARIENT WILL PAY EXECUTIVE A LUMP-SUM
AMOUNT EQUAL TO THE CUMULATIVE AMOUNTS THAT WOULD HAVE OTHERWISE BEEN PREVIOUSLY
PAID TO EXECUTIVE UNDER THIS LETTER AGREEMENT DURING THE PERIOD IN WHICH SUCH
PAYMENTS OR BENEFITS WERE DEFERRED.  THEREAFTER, PAYMENTS WILL RESUME IN
ACCORDANCE WITH THIS LETTER AGREEMENT.


 


(B)           WITH RESPECT TO THE PROVISIONS OF THIS LETTER AGREEMENT WHICH
PROVIDE FOR “NONQUALIFIED DEFERRED COMPENSATION” WITHIN THE MEANING OF
SECTION 409A OF THE CODE, THIS LETTER AGREEMENT SHALL COMPLY WITH THE PROVISIONS
OF SECTION 409A OF THE CODE AND THE REGULATIONS THEREUNDER AND SHALL BE SO
INTERPRETED, CONSTRUED AND ADMINISTERED.


 


(C)           IN THE EVENT THAT FOLLOWING THE DATE HEREOF, CLARIENT OR EXECUTIVE
REASONABLY DETERMINES THAT ANY COMPENSATION OR BENEFITS PAYABLE UNDER THIS
LETTER AGREEMENT MAY BECOME SUBJECT TO TAXES, INTEREST OR PENALTIES IMPOSED
UNDER SECTION 409A OF THE CODE, CLARIENT AND EXECUTIVE SHALL WORK TOGETHER TO
ADOPT SUCH AMENDMENTS TO THIS LETTER AGREEMENT OR ADOPT OTHER POLICIES OR
PROCEDURES (INCLUDING AMENDMENTS, POLICIES AND PROCEDURES WITH RETROACTIVE
EFFECT), OR TAKE ANY OTHER COMMERCIALLY REASONABLE ACTIONS NECESSARY OR
APPROPRIATE, TO (I) EXEMPT THE COMPENSATION AND BENEFITS PAYABLE UNDER THIS
LETTER AGREEMENT FROM SECTION 409A OF THE CODE AND/OR PRESERVE THE INTENDED TAX
TREATMENT OF THE COMPENSATION AND BENEFITS PROVIDED WITH RESPECT TO THIS LETTER
AGREEMENT OR (II) COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE AND
RELATED DEPARTMENT OF TREASURY GUIDANCE.

 

7

--------------------------------------------------------------------------------



 


12.           MISCELLANEOUS.  THIS LETTER AGREEMENT WILL INURE TO THE BENEFIT OF
EXECUTIVE’S PERSONAL REPRESENTATIVES, EXECUTORS, AND HEIRS AND CLARIENT’S
SUCCESSORS AND ASSIGNS.  IN THE EVENT EXECUTIVE DIES WHILE ANY AMOUNT PAYABLE
UNDER THIS LETTER AGREEMENT REMAINS UNPAID, ALL SUCH AMOUNTS WILL BE PAID TO THE
PARTIES LEGALLY ENTITLED THERETO IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
THIS LETTER AGREEMENT.  NO TERM OR CONDITION SET FORTH IN THIS LETTER AGREEMENT
MAY BE MODIFIED, WAIVED, OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION, OR
DISCHARGE IS AGREED TO IN WRITING AND SIGNED BY EXECUTIVE AND AN OFFICER OF
CLARIENT AUTHORIZED TO SIGN SUCH WRITING BY CLARIENT’S BOARD OF DIRECTORS OR
COMPENSATION COMMITTEE.  THIS LETTER AGREEMENT WILL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO THE
CONFLICTS OF LAWS OF ANY STATE.  ANY CONTROVERSY OR CLAIM ARISING OUT OF OR
RELATING TO THIS LETTER AGREEMENT, OR THE BREACH THEREOF, WILL BE SETTLED
EXCLUSIVELY BY ARBITRATION IN LOS ANGELES COUNTY OR ORANGE COUNTY, CALIFORNIA IN
ACCORDANCE WITH THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES OF
THE AMERICAN ARBITRATION ASSOCIATION, USING ONE ARBITRATOR, AND JUDGMENT UPON
THE AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT OF COMPETENT
JURISDICTION.


 


13.           LIMIT ON PAYMENTS BY CLARIENT.  EXECUTIVE SHALL BEAR ALL EXPENSE
OF, AND BE SOLELY RESPONSIBLE FOR, ALL FEDERAL, STATE, LOCAL OR FOREIGN TAXES
DUE WITH RESPECT TO ANY PAYMENT RECEIVED HEREUNDER, INCLUDING, WITHOUT
LIMITATION, ANY EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE; PROVIDED,
HOWEVER, THAT ANY PAYMENT OR BENEFIT RECEIVED OR TO BE RECEIVED BY EXECUTIVE IN
CONNECTION WITH A CHANGE OF CONTROL OR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT
(WHETHER PAYABLE PURSUANT TO THE TERMS OF THIS LETTER AGREEMENT (“CONTRACT
PAYMENTS”) OR ANY OTHER PLAN, ARRANGEMENTS OR AGREEMENT WITH CLARIENT OR ANY
AFFILIATE (COLLECTIVELY WITH THE CONTRACT PAYMENTS, THE “TOTAL PAYMENTS”) SHALL
BE REDUCED TO THE EXTENT NECESSARY SO THAT NO PORTION THEREOF SHALL BE SUBJECT
TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE BUT ONLY IF, BY REASON OF
SUCH REDUCTION, THE NET AFTER-TAX BENEFIT RECEIVED BY EXECUTIVE SHALL EXCEED THE
NET AFTER-TAX BENEFIT RECEIVED BY EXECUTIVE IF NO SUCH REDUCTION WAS MADE.  FOR
PURPOSES OF THIS SECTION 13, “NET AFTER-TAX BENEFIT” SHALL MEAN (I) THE TOTAL OF
ALL PAYMENTS AND THE VALUE OF ALL BENEFITS WHICH EXECUTIVE RECEIVES OR IS THEN
ENTITLED TO RECEIVE FROM CLARIENT THAT WOULD CONSTITUTE “PARACHUTE PAYMENTS”
WITHIN THE MEANING OF SECTION 280G OF THE CODE, LESS (II) THE AMOUNT OF ALL
FEDERAL, STATE AND LOCAL INCOME TAXES PAYABLE WITH RESPECT TO THE FOREGOING
CALCULATED AT THE MAXIMUM MARGINAL INCOME TAX RATE FOR EACH YEAR IN WHICH THE
FOREGOING SHALL BE PAID TO EXECUTIVE (BASED ON THE RATE IN EFFECT FOR SUCH YEAR
AS SET FORTH IN THE CODE AS IN EFFECT AT THE TIME OF THE FIRST PAYMENT OF THE
FOREGOING), LESS (III) THE AMOUNT OF EXCISE TAXES IMPOSED WITH RESPECT TO THE
PAYMENTS AND BENEFITS DESCRIBED IN (I) ABOVE BY SECTION 4999 OF THE CODE.  THE
FOREGOING DETERMINATION SHALL BE MADE BY A NATIONALLY RECOGNIZED ACCOUNTING FIRM
(THE “ACCOUNTING FIRM”) SELECTED BY CLARIENT AND REASONABLY ACCEPTABLE TO
EXECUTIVE (WHICH MAY BE, BUT WILL NOT BE REQUIRED TO BE, CLARIENT’S INDEPENDENT
AUDITORS).  THE ACCOUNTING FIRM SHALL SUBMIT ITS DETERMINATION AND DETAILED
SUPPORTING CALCULATIONS TO BOTH EXECUTIVE AND CLARIENT WITHIN FIFTEEN (15) DAYS
AFTER RECEIPT OF A NOTICE FROM EITHER CLARIENT OR EXECUTIVE THAT EXECUTIVE MAY
RECEIVE PAYMENTS WHICH MAY BE “PARACHUTE PAYMENTS.”  IF THE ACCOUNTING FIRM
DETERMINES THAT SUCH REDUCTION IS REQUIRED BY THIS SECTION 13, EXECUTIVE, IN
EXECUTIVE’S SOLE AND ABSOLUTE DISCRETION, MAY DETERMINE WHICH TOTAL PAYMENTS
SHALL BE REDUCED TO THE EXTENT NECESSARY SO THAT NO PORTION THEREOF SHALL BE
SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE, AND CLARIENT
SHALL PAY SUCH REDUCED AMOUNT TO EXECUTIVE.  IF THE ACCOUNTING FIRM DETERMINES
THAT NO REDUCTION IS NECESSARY UNDER THIS SECTION 13, IT WILL, AT THE SAME TIME
AS IT MAKES SUCH DETERMINATION, FURNISH EXECUTIVE AND CLARIENT AN OPINION THAT
EXECUTIVE SHALL NOT BE LIABLE FOR ANY EXCISE TAX UNDER SECTION 4999 OF THE
CODE.  EXECUTIVE AND CLARIENT SHALL EACH PROVIDE THE ACCOUNTING FIRM ACCESS TO
AND COPIES OF ANY BOOKS, RECORDS, AND DOCUMENTS IN THE

 

8

--------------------------------------------------------------------------------



 


POSSESSION OF EXECUTIVE OR CLARIENT, AS THE CASE MAY BE, REASONABLY REQUESTED BY
THE ACCOUNTING FIRM, AND OTHERWISE COOPERATE WITH THE ACCOUNTING FIRM IN
CONNECTION WITH THE PREPARATION AND ISSUANCE OF THE DETERMINATIONS AND
CALCULATIONS CONTEMPLATED BY THIS SECTION 13.  THE FEES AND EXPENSES OF THE
ACCOUNTING FIRM FOR ITS SERVICES IN CONNECTION WITH THE DETERMINATIONS AND
CALCULATIONS CONTEMPLATED BY THIS SECTION 13 SHALL BE BORNE BY CLARIENT.


 

If this Letter Agreement sets forth our agreement on the subject matter hereof,
kindly sign and return to us the enclosed copy of this letter which will then
constitute our legally binding agreement on this subject and supersedes any
prior discussions or agreements on this subject.

 

 

Sincerely,

 

 

 

Clarient, Inc.

 

 

 

/S/ RONALD A. ANDREWS

 

By: Ronald A. Andrews

 

Title: Chief Executive Officer

 

I agree to the terms and conditions of this Letter Agreement

 

 

/S/ KENNETH J. BLOOM

 

Kenneth J. Bloom, M.D.

 

9

--------------------------------------------------------------------------------